                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DOUGLAS W. B., 1                                   )
                                                   )
                      Plaintiff,                   )
                                                   )
vs.                                                )   Case No. 17-cv-1357-CJP 2
                                                   )
COMMISSIONER OF SOCIAL                             )
SECURITY,                                          )
                                                   )
                      Defendant.                   )

                               MEMORANDUM and ORDER

PROUD, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying his application for

Disability Insurance Benefits (DIB) pursuant to 42 U.S.C. § 423.

                                     Procedural History

       Plaintiff applied for disability benefits in July 2013, alleging disability as of

December 15, 2012. He later amended his alleged onset date to October 7, 2013.

After holding an evidentiary hearing, ALJ Gwen Anderson denied the application on

January 17, 2017.        (Tr. 65-74).      The Appeals Council denied review, and the

decision of the ALJ became the final agency decision. (Tr. 1). Administrative

remedies have been exhausted and a timely complaint was filed in this Court.


1
  The Court will not use plaintiff’s full name in this Memorandum and Order in order to protect her
privacy. See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.
2
  This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 22.
                                           Page 1 of 12
                             Issues Raised by Plaintiff

      Plaintiff raises the following points:

      1.     The ALJ erred in weighing the opinions of treating physician Dr. Wade
             and examining physician Dr. Mannis.

      2.     The ALJ failed to consider the effects of radiculopathy in plaintiff’s
             lower extremities.

                           Applicable Legal Standards

      To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes and regulations. For these purposes, “disabled” means the

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

      A “physical or mental impairment” is an impairment resulting from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).   “Substantial gainful activity” is work activity that involves doing

significant physical or mental activities, and that is done for pay or profit. 20

C.F.R. § 404.1572.

      Social Security regulations set forth a sequential five-step inquiry to

determine whether a claimant is disabled. The Seventh Circuit Court of Appeals

has explained this process as follows:


                                     Page 2 of 12
            The first step considers whether the applicant is engaging in
            substantial gainful activity. The second step evaluates whether an
            alleged physical or mental impairment is severe, medically
            determinable, and meets a durational requirement. The third step
            compares the impairment to a list of impairments that are considered
            conclusively disabling. If the impairment meets or equals one of the
            listed impairments, then the applicant is considered disabled; if the
            impairment does not meet or equal a listed impairment, then the
            evaluation continues. The fourth step assesses an applicant's residual
            functional capacity (RFC) and ability to engage in past relevant work. If
            an applicant can engage in past relevant work, he is not disabled. The
            fifth step assesses the applicant's RFC, as well as his age, education,
            and work experience to determine whether the applicant can engage in
            other work. If the applicant can engage in other work, he is not
            disabled.

Weatherbee v. Astrue, 649 F.3d 565, 568-569 (7th Cir. 2011).

      Stated another way, it must be determined: (1) whether the claimant is

presently unemployed; (2) whether the claimant has an impairment or combination

of impairments that is serious; (3) whether the impairments meet or equal one of

the listed impairments acknowledged to be conclusively disabling; (4) whether the

claimant can perform past relevant work; and (5) whether the claimant is capable of

performing any work within the economy, given his or her age, education and work

experience. 20 C.F.R. § 404.1520; Simila v. Astrue, 573 F.3d 503, 512-513 (7th

Cir. 2009); Schroeter v. Sullivan, 977 F.2d 391, 393 (7th Cir. 1992).

      If the answer at steps one and two is “yes,” the claimant will automatically be

found disabled if he or she suffers from a listed impairment, determined at step

three. If the claimant does not have a listed impairment at step three, and cannot

perform his or her past work (step four), the burden shifts to the Commissioner at

step five to show that the claimant can perform some other job. Rhoderick v.
                                  Page 3 of 12
Heckler, 737 F.2d 714, 715 (7th Cir. 1984).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003). This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003). However, while

judicial review is deferential, it is not abject; this Court does not act as a rubber

stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir.

2010), and cases cited therein.

                             The Decision of the ALJ

      ALJ Anderson followed the five-step analytical framework described above.
                                  Page 4 of 12
She determined that plaintiff had not worked at the level of substantial gainful

activity since the alleged onset date. He was insured for DIB through December

31, 2017. She found that plaintiff had one severe impairment, degenerative disc

disease of the lumbar spine.

      The ALJ found that plaintiff had the residual functional capacity (RFC) to

perform work at the light exertional level, limited to occasional climbing of ramps

and stairs; no climbing of ladders, ropes, or scaffolds; no work around hazardous

machinery, unprotected heights, or vibrating equipment; no use of bilateral foot

controls; no exposure to extreme heat or cold; and only simple and routine tasks.

      Based on the testimony of a vocational expert, the ALJ concluded that

plaintiff could not do his past relevant work.       However, he was not disabled

because he was able to do jobs which exist in significant numbers in the national

economy.

                               The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff.

      1.     Agency Forms

      Plaintiff was born in 1963. The amended date of onset is the day before his

50th birthday. (Tr. 186). He had attended one year of college. He had worked

as an assembly line worker, truck driver, and yard worker for a hauling business.


                                      Page 5 of 12
(Tr. 190-191).

      Plaintiff said he was unable to work because of back injuries suffered in a car

accident. He said he had pain in his low back and lifting, standing, or sitting too

long hurt him. (Tr. 212).

      In June 2014, plaintiff reported that bending, standing, and sitting too long

caused stiffness and pain in his low back and shooting pain down his left leg. He

did a few household chores, such as washing dishes and cutting the grass. He

watched TV and listened to music.       He visited his mother.     He could lift 25

pounds and could walk for 15 to 20 minutes. (Tr. 243-250).

      2.     Evidentiary Hearing

      Plaintiff was represented by an attorney at the evidentiary hearing in

December 2016.      (Tr. 30-31).

      Plaintiff had low back pain since being involved in a rear-end automobile

accident in December 2012. (Tr. 19). He said he was unable to work because of

“chronic, continuous pain in my lower back.” Pain interfered with his sleep. He

took Vicodin four times a day, which caused constipation, bloating, irritability, and

sometimes nausea. He did “small household chores” such as dishes, laundry, and

making beds. (Tr. 22-24). He visited his 80 year old mother. (Tr. 26).

      Plaintiff had injections for his back, but they did not help. (Tr. 29).

      A vocational expert (VE) also testified. The ALJ asked him a hypothetical

question which corresponded to the ultimate RFC findings. The VE testified that

this person could not do plaintiff’s past work, but he could do other jobs such as
                                     Page 6 of 12
cleaner, hand packer, and production worker assembler. (Tr. 33-34).

      The VE also testified that, if he were limited to sitting for a total of 4 hours,

standing for a total of 2 hours, and walking for a total of 2 hours, and had to change

positions every 20 minutes, he would be limited to less than a full range of

sedentary work. (Tr. 34-35).

      3.     Medical Records

      Plaintiff was seen in an emergency room following a rear-end automobile

accident in December 2012. He complained of pain in his neck and back. The

impression was neck and back strain. (Tr. 297-300).

      An MRI of the lumbar spine was done in February 2013. This study showed

mild disc bulge resulting in mild canal stenosis at L2-3; disc bulge and mild facet

changes contributing to mild canal stenosis at L3-4; and disc bulges but no canal

stenosis at L4-5 and L5-S1. There was near-complete loss of disc height at L5-S1.

(Tr. 404-405).

      Plaintiff’s primary care physician was Dr. James Wade.            He was seen

numerous times in Dr. Wade’s office for low back pain in 2013, 2014, and 2015.

The office notes are check-off forms and offer few details.       He was prescribed

Vicodin. (Tr. 418-439, 480-499). In July 2015, Dr. Wade noted sciatica on the

left. (Tr. 485).

      Plaintiff saw Dr. James Gornet, an orthopedic specialist, in August 2014.

X-rays of the lumbar spine showed loss of disc height at L5-S1. He recommended

a new MRI. An MRI was done in December 2014. This showed minimal disc
                              Page 7 of 12
desiccation with minimal disc bulge at L3-4; mild left neuroforaminal exit stenosis

at L4-5; moderate to severe disc desiccation and vacuum gas phenomenon at

L5-S1, along with mild bilateral neuroforaminal exit stenosis. Dr. Gornet noted

that he may also have an annular tear on the left at L4-5 as well as centrally at

L5-S1. He recommended epidural steroid injections and noted that his hope was

to improve plaintiff “enough to get him back to some type of functional recovery and

work.” Dr. Gornet referred him to Dr. Boutwell for injections. (Tr. 453-457).

      Dr. Boutwell, a pain management specialist, administered a left L4-5

epidural steroid injection in January 2015 and a left L5-S1 epidural steroid

injection in February 2015. (Tr. 513-514).

      In March 2016, Dr. Wade prescribed Norco for plaintiff. (Tr. 465).

      Dr. Wade saw plaintiff on June 14, 2016. Plaintiff said that his back pain

was “to the point that he can’t sleep [and] any activity causes him to be in bed for the

rest of the day due to pain.” On exam, he had pain at 10 degrees of straight leg

raising. He had left leg weakness with numbness and tingling and pain. There

was loss of fine sensation in the left foot. Dr. Wade referred plaintiff to a physical

therapist for functional capacity testing. (Tr. 555-556).

      On June 27, 2016, Dr. Charles Mannis, an orthopedic specialist, performed

a consultative physical exam at the request of the agency. Plaintiff was 6’1” tall and

weighed 276 pounds.        His gait and stance were unremarkable.           There was

tenderness of the left low back. Extension was limited to 75 out of 90 degrees and

lateral flexion was limited to 20 out of 25 degrees in both directions. Straight leg
                                     Page 8 of 12
raising was negative. There was ½ inch atrophy of the left thigh and “definitive

weakness of the left lower extremity musculature.” Hypothesia to pinprick was

noted over the lateral border of the left foot.        The clinical impression was

degenerative disc disease with probable moderate spinal stenosis of the lumbar

spine affecting the left lower extremity.      Dr. Mannis observed that, “Clinical

findings and complaints appear to be consistent with the findings.” (Tr. 520-523;

530).

        On Dr. Wade’s referral, a functional capacity evaluation was done on July 1,

2016.    The report is included in Dr. Wade’s records, but the copy is all but

illegible. (Tr. 566-576).

        4.    Medical Opinions

        In May 2016, Dr. Wade completed a form containing questions about

plaintiff’s functioning. He said that plaintiff could lift 10 pounds, could sit for a

total of less than 2 hours a day, and could stand/walk for a total of less than 2 hours

a day. Plaintiff was limited to occasional reaching in all directions. He could

frequently perform fine and gross manipulations; “frequently” was the highest

category of functioning of the four alternatives given on the form. In his narrative

remarks, Dr. Wade stated “Has constant pain, difficult to sit/stand w/o changing

position. At times his leg gives out completely. Pt. now has depression due to

pain and limitations.” (Tr. 510-511).

        Dr. Mannis assessed plaintiff’s RFC by filling out a form on the same day that

he examined plaintiff.      He said that plaintiff could occasionally lift up to 20
                                     Page 9 of 12
pounds. He did not indicate how much he could frequently lift. He could sit for

20 minutes at a time and for a total of 4 hours a day. He could stand for 20

minutes at a time and for total of 2 hours a day. He could walk for the same

amount of time. He had no limitations in reaching or manipulating. He could

occasionally operate foot controls. He could only occasionally perform postural

activities such as balancing and stooping. Dr. Mannis indicated these limitation

had been present for 4 years. (Tr. 524-529).

                                      Analysis

       Plaintiff takes issue with the ALJ’s weighing of the medical opinions.

       ALJ Anderson gave “only partial weight” to the opinion of Dr. Mannis.     (Tr.

71).   Dr. Mannis was acting as a state agency consultant when he examined

plaintiff. As such, he is unlikely to exaggerate his disability. Garcia v. Colvin,

741 F.3d 758, 761 (7th Cir. 2013).

       As is detailed above, Dr. Mannis concluded that plaintiff has considerable

limitations. According to the VE’s testimony, a person with the limitation assigned

by Dr. Mannis would be limited to less than a full range of sedentary work.

Plaintiff was 54 on the date of the ALJ’s decision, a fact not mentioned by the ALJ.

At plaintiff’s age, with no transferrable skills, he would be deemed disabled even if

were capable of the full range of sedentary work.          See, Medical-Vocational

Guidelines (“Grids”) 20 C.F.R. Pt. 404, Subpt. P, App. 2, Table 1.

       The ALJ discounted Dr. Mannis’ opinion because it was “somewhat

inconsistent with the totality of the evidence.” She noted that examinations were
                                     Page 10 of 12
largely unremarkable until 2016; imaging showed only “mild” findings; plaintiff

said he could sit for 30 minutes and did limited yardwork; and he was treated

conservatively with injections and medication.

      “[R]ejecting or discounting the opinion of the agency's own examining

physician that the claimant is disabled, as happened here, can be expected to cause

a reviewing court to take notice and await a good explanation for this unusual step.”

Beardsley v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014). The reasons given by the

ALJ here do not add up to a good explanation.                Largely unremarkable

examinations prior to 2016 might undermine Dr. Mannis’ statement that plaintiff’s

limitations had been present for 4 years, but not his opinion as to plaintiff’s RFC at

the time of his exam. The most recent MRI was done in 2014, and, as the ALJ

noted, examinations began showing more positive findings in 2016.            Whether

plaintiff was limited to sitting for 20 or 30 minutes at a time is immaterial as he

would still be limited to less than a full range of sedentary work at 30 minutes.

And, the ALJ impermissibly “played doctor” by concluding that the nature of

plaintiff’s treatment shows that his condition is not as serious as Dr. Mannis

concluded it was. See, Myles v. Astrue, 582 F.3d 672, 677 (7th Cir. 2009). In

addition, the ALJ ignored the fact that Dr. Wade’s findings on his June 2016 exam

were close to Dr. Mannis’ findings.

      The ALJ erred in weighing Dr. Mannis’ opinion. The Court must conclude

that ALJ Anderson failed to build the requisite logical bridge between the evidence

and her conclusion as to plaintiff’s RFC. Remand is required where, as here, the
                                     Page 11 of 12
decision “lacks evidentiary support or is so poorly articulated as to prevent

meaningful review.”     Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012).

Accordingly, a detailed analysis of plaintiff’s other arguments is not required. On

remand, the ALJ should properly weigh the opinions of both Dr. Mannis and Dr.

Wade, and consider the combined effect of all of plaintiff’s impairments.

      The Court wishes to stress that this Memorandum and Order should not be

construed as an indication that the Court believes that plaintiff is disabled or that

he should be awarded benefits. On the contrary, the Court has not formed any

opinions in that regard, and leaves those issues to be determined by the

Commissioner after further proceedings.

                                      Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATE:       October 26, 2018.



                                        s/ Clifford J. Proud
                                        CLIFFORD J. PROUD
                                        UNITED STATES MAGISTRATE JUDGE


                                      Page 12 of 12
